Lamab, J.
In a suit for damages for killing stock the plaintiff offered no eyewitness to the transaction. While weak and unsatisfactory, the testimony as to the tracks of the animal and other physical facts was sufficient, when aided hy the presumption of negligence, to warrant a verdict in favor of the plaintiff, notwithstanding the evidence of the engineer and fireman tended to show the exercise of ordinary care and diligence. See Central of Ga. Ry. Co. v. Harden, 113 Ga. 455, 114 Ga. 548.

Judgment affirmed.


All the Justices concur.